IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 45896

BRUCE ALLEN EDWARDS,                                )
                                                    )
               Petitioner-Appellant,                )        Boise, August 2019 Term
v.                                                  )
                                                    )        Filed: September 9, 2019
IDAHO TRANSPORTATION                                )
DEPARTMENT,                                         )        Karel A. Lehrman, Clerk
                                                    )
               Respondent.                          )


       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Kootenai County. Cynthia K.C. Meyer, District Judge.

       The judgment of the district court is affirmed.

       Watson Law Offices, PLLC, Coeur d’Alene, for appellant Bruce Allen Edwards.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent Idaho
       Transportation Department.
                                  _____________________

STEGNER, Justice.
       Due to a failed breath alcohol test and multiple convictions for driving under the
influence, the Idaho Transportation Department disqualified Bruce Edwards’ driving privileges
to operate a commercial motor vehicle. The district court affirmed the Department’s order and
Edwards timely appealed. For the following reasons, we affirm the district court’s judgment and
the Department’s lifetime disqualification of Edwards’ commercial motor vehicle driving
privileges.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
       The underlying facts of this case are not disputed. Edwards was issued a class A
commercial driver’s license on March 7, 2011. Edwards’ class A commercial driver’s license
also authorized him to “operate vehicles requiring a class B, C or D license.” See I.C. § 49-
105(17)(a).
       On April 25, 2012, Edwards was arrested in Boundary County, Idaho, for driving under
the influence of alcohol after his breath test samples indicated a breath alcohol content of 0.085


                                                1
and 0.082. This arrest did not lead to a DUI conviction. However, it did result in the suspension
of his license. The Department then sustained a ninety-day administrative license suspension that
was set forth in the Notice of Suspension given to Edwards the day of his arrest. Based on the
suspension, which established that Edwards had failed an evidentiary breath test, the Department
disqualified Edwards’ commercial driver’s license privileges for one year. The disqualification
began on May 25, 2012, and was to be in effect until May 25, 2013. The Department specifically
noted that the disqualification in no way affected Edwards’ class D noncommercial driving
privileges, which involved a separate and distinct proceeding. Edwards did not appeal this
disqualification.
         Edwards was arrested for a second DUI on January 27, 2013, in Kootenai County, Idaho.
A blood draw demonstrated that Edwards’ blood alcohol content was 0.125. Subsequently,
Edwards pleaded guilty and was sentenced for driving under the influence of alcohol a month
later.
         On February 19, 2013, prior to his judgment of conviction, the Department sent Edwards
a notice informing him of its intent to withdraw his driving privileges to operate any motor
vehicle for one year. On that same day, the Department notified Edwards of its intention to
disqualify Edwards’ “privilege to operate a commercial vehicle” for his lifetime. Both the
administrative license suspension to operate any vehicle and the disqualification of his ability to
operate a commercial motor vehicle were to go into effect on March 25, 2013. However, both
were eventually vacated by the district court. This occurred as follows: Edwards requested a
hearing on the administrative license suspension stemming from the Kootenai County charge,
which occurred on March 25, 2013. Two days later, the Department issued a written order
upholding a year-long administrative license suspension. However, Edwards successfully
appealed this administrative license suspension, which was vacated by the district court on
March 24, 2015.
         Edwards also challenged his lifetime disqualification stemming from the Kootenai
County charge. Hearings on that request were held on December 3 and December 12, 2014.
Subsequently, the Department issued a preliminary order disqualifying Edwards from operating a
commercial motor vehicle for his lifetime. Edwards also appealed this decision to the district
court. The district court also eventually vacated this lifetime disqualification on March 24, 2015.



                                                 2
       While Edwards was in the process of contesting the Kootenai County administrative
license suspension and disqualification, he was arrested for a third time on June 7, 2013, in
Bonner County, Idaho. This arrest was also based on a driving under the influence charge.
Edwards refused to be tested upon his arrest. On July 2, 2013, Magistrate Judge Debra Heise
signed an order suspending all of Edwards’ driving privileges for refusing to submit to an
evidentiary test. The year-long suspension was part of a civil case, Case No. CV-2013-1060,
beginning on June 17, 2013. This third arrest led to Edwards’ conviction of driving under the
influence in Bonner County on December 5, 2013. On that same day, Edwards’ civil suspension
case, Case No. CV-2013-1060, was vacated and dismissed. It is undisputed that Edwards did not
have commercial driver’s license privileges during these later convictions, because he had been
disqualified from operating a commercial motor vehicle.
       Approximately a year and a half later, the Department notified Edwards by letter and by a
Notice of Lifetime Disqualification that it intended to impose a mandatory lifetime
disqualification of his commercial driving privileges. The disqualification was to take effect on
August 17, 2015. The Department claimed Edwards’ initial 2012 administrative license
suspension coupled with a second “major offense” warranted his lifetime disqualification. The
Department’s letter listed three possible second major offenses: his DUI conviction on February
27, 2013, a “refusal conviction” on July 2, 2013, and his DUI conviction on December 5, 2013.
The Notice of Lifetime Disqualification only noted an undated driving under the influence
conviction as the second major offense. After a hearing on September 8, 2015, the Department
issued a written order sustaining Edwards’ lifetime disqualification. Edwards appealed to the
district court. The district court remanded the matter for a new hearing because the testimony
from the September 8, 2015, hearing was unavailable. A new hearing occurred on March 21,
2016. The Department again sustained Edwards’ lifetime disqualification. Edwards appealed
again by petition for judicial review. The district court affirmed the lifetime disqualification and
dismissed Edwards’ petition. Edwards timely appealed his disqualification to this Court.
                                 II.   STANDARD OF REVIEW
       The appropriate standard of review regarding the Department’s determination has
recently been set out by the Idaho Court of Appeals:
               The Idaho Administrative Procedures Act (IDAPA) governs the review of
       ITD decisions to deny, cancel, suspend, disqualify, revoke, or restrict a person’s
       driver’s license. See I.C. §§ 49-201, 49-330, 67-5201(2), 67-5270. In an appeal

                                                 3
       from the decision of the district court acting in its appellate capacity under the
       IDAPA, this Court reviews the agency record independently of the district court’s
       decision. Marshall v. Idaho Dep’t of Transp., 137 Idaho 337, 340, 48 P.3d 666,
       669 (Ct. App. 2002). This Court does not substitute its judgment for that of the
       agency as to the weight of the evidence presented. I.C. § 67-5279(1); Marshall,
137 Idaho at 340, 48 P.3d at 669. This Court instead defers to the agency’s
       findings of fact unless they are clearly erroneous. Castaneda v. Brighton Corp.,
       130 Idaho 923, 926, 950 P.2d 1262, 1265 (1998); Marshall, 137 Idaho at 340, 48
       P.3d at 669. In other words, the agency’s factual determinations are binding upon
       the reviewing court, even where there is conflicting evidence before the agency,
       so long as the determinations are supported by substantial and competent
       evidence in the record. Urrutia v. Blaine Cnty., ex rel. Bd. of Comm’rs, 134 Idaho
353, 357, 2 P.3d 738, 742 (2000); Marshall, 137 Idaho at 340, 48 P.3d at 669.

              The Court may overturn an agency’s decision where its findings,
       inferences, conclusions, or decisions violate statutory or constitutional provisions;
       exceed the agency’s statutory authority; are made upon unlawful procedure; are
       not supported by substantial evidence in the record; or are arbitrary, capricious, or
       an abuse of discretion. I.C. § 67-5279(3). The party challenging the agency
       decision must demonstrate that the agency erred in a manner specified in I.C. §
       67-5279(3) and that a substantial right of that party has been prejudiced. Price v.
       Payette Cnty. Bd. of Cnty. Comm’rs, 131 Idaho 426, 429, 958 P.2d 583, 586
       (1998); Marshall, 137 Idaho at 340, 48 P.3d at 669. If the agency’s decision is not
       affirmed on appeal, it shall be set aside and remanded for further proceedings as
       necessary. I.C. § 67-5279(3).

Herrmann v. State, 162 Idaho 682, 684, 403 P.3d 318, 320 (Ct. App. 2017); see also Duncan v.
State Bd. of Accountancy, 149 Idaho 1, 3, 232 P.3d 322, 324 (2010).
       When an issue calls upon this Court to interpret a statute, that interpretation is a question
of law subject to free review. Hayes v. City of Plummer, 159 Idaho 168, 170, 357 P.3d 1276,
1278 (2015).
                                         III.   ANALYSIS
A. Edwards was a holder of a commercial driver’s license during the entirety of these
   proceedings and is therefore subject to a lifetime disqualification.
       The thrust of Edwards’ argument on appeal is that once his initial disqualification
occurred, it effectively stripped him of his commercial driver’s license, thus negating his status
as “a holder of a CDL.” Edwards further contends that because he was not a holder of a
commercial driver’s license when the latter events occurred, he could not be subject to the
lifetime disqualification, as such sanctions only apply to a holder of a commercial driver’s



                                                4
license. Edwards relies on the language of a number of statutes, none of which define a “holder”
of either a commercial driver’s license or any other license.
       This pivotal issue necessarily involves the interpretation and interplay of Idaho statutes
and federal regulations. When Title 49 of the Idaho Code as a whole is examined, the statutory
scheme is clear. We therefore affirm the district court’s determination based on the plain
language of the applicable statutes.
       When interpreting statutes, the objective is to give effect to legislative intent, which
should be derived from the whole act at issue. Farmers Nat’l. Bank v. Green River Dairy, LLC,
155 Idaho 853,    856,     318 P.3d 622,     625     (2014)     (citations    omitted).
“Statutory interpretation begins with the literal language of the statute and provisions should not
be read in isolation, but must be interpreted in the context of the entire document.” Hayes, 159
Idaho at 170, 357 P.3d at 1278 (quotation marks and citation omitted). “Legislative definitions of
terms included within a statute control and dictate the meaning of those terms as used in the
statute. . . . Where the legislature has not provided a definition in the statute, terms in the statute
are given their common, everyday meanings.” State v. Yzaguirre, 144 Idaho 471, 477, 163 P.3d
1183, 1189 (2007) (citations omitted). Thus, undefined words of statutes are to be given their
plain, obvious, and rational meanings. See Farmers Nat’l. Bank, 155 Idaho at 856, 318 P.3d at
625.
       Edwards’ lifetime suspension was imposed pursuant to Idaho Code section 49-335, which
is titled “Disqualifications and Penalties — Commercial Driver’s License.” Subsection (4) of
that statute provides,
       A person is disqualified for the period of time specified in 49 CFR part 383 if
       found to have committed two (2) or more of any of the offenses specified in
       subsection (1) or (2) of this section, or any combination of those offenses, arising
       from two (2) or more separate incidents.
I.C. § 49-335(4). The penalties established in subsections (1) and (2) apply to those “who hold[ ]
a” commercial driver’s license. I.C. § 49-335(1)–(2). In turn, the Code of Federal Regulations
states that “[a] holder of a . . . CDL is subject to disqualification sanctions designated in
paragraphs (b) and (c) of this section, if the holder drives a CMV or non–CMV and is convicted
of the violations listed in those paragraphs.” 49 C.F.R. § 383.51(a)(3) (italics added). Paragraph
(b) implements a lifetime disqualification “[f]or a second conviction or refusal to be tested in a
separate incident of any combination of” either “[b]eing under the influence of alcohol as

                                                  5
prescribed by State law” or “[r]efusing to take an alcohol test as required by a State . . . .” 49
C.F.R. § 383.51(b). Similarly, Idaho Code subsection 49-335(1)(a) and 335(2) list these same
violations, respectively. Thus, pursuant to 49 C.F.R. § 383.51, a holder of a CDL who has
received a second DUI conviction, or a second refusal, or any combination of the two, is subject
to a lifetime disqualification under Idaho Code section 49-335(4).
       The inquiry then becomes whether Edwards’ initial year-long disqualification of his CDL
privileges negated his status as a “holder of a CDL,” which would in turn undermine the
applicability of a lifetime disqualification. The word “holder” or what it means “to hold” a
license is not defined in the Act. Thus, we turn to dictionary definitions “[t]o ascertain the
ordinary meaning of an undefined term in a statute . . . .” Arnold v. City of Stanley, 158 Idaho
218, 221, 345 P.3d 1008, 1011 (2015) (citing Hap Taylor & Sons, Inc. v. Summerwind Partners,
LLC, 157 Idaho 600, 614, 338 P.3d 1204, 1218 (2014)). To “hold,” means “to have possession or
ownership of[,]” and a “holder” is “a person that holds[ ] as a[n] . . . owner[.]” Hold, holder,
Merriam-Webster’s Collegiate Dictionary 592 (11th ed. 2007). Accordingly, someone is no
longer a holder of a license once they are divested of ownership or possession of the license. An
examination of Title 49 as a whole discloses that there is a distinction between a license and the
privileges granted by that license. Because of this distinction, Edwards was still a “holder of a
CDL” at the relevant times.
       Initially, Title 49 defines a driver’s license as follows:
       “Driver’s license” means a license . . . [including a CDL, see I.C. § 49-104(8)]
       issued by the department or by any other jurisdiction to an individual which
       authorizes the individual to operate a motor vehicle or commercial motor
       vehicle on the highways in accordance with the requirements of title 49, Idaho
       Code.

I.C. § 49-105(16). Although Title 49 does not define “privileges,” Black’s Law Dictionary
defines “privilege” as “[a] special legal right . . . granted to a person or class of persons . . . . A
privilege grants someone the legal freedom to do or not to do a given act.” Black’s Law
Dictionary (11th ed. 2019). Accordingly, the related privilege granted through a driver’s license
or CDL is the legal ability to “operate a motor vehicle or commercial motor vehicle on the
highways . . . .” See I.C. § 49-105(16). Different classes of driver’s licenses grant different
driving privileges, e.g., the authority to operate commercial or different sized vehicles. See I.C. §
49-105(17). For instance, a valid class A commercial driver’s license also includes the privileges

                                                  6
granted through class B, C, and D licenses. Id. A person’s privileges under a commercial driver’s
license can change and be “downgraded.” I.C. § 49-105(13). One of the ways in which this may
occur is when “[t]he driver no longer has commercial motor vehicle driving privileges, but has
retained privileges to drive noncommercial motor vehicles.” Id. This is precisely what occurred
to Edwards. In apprising Edwards of his status following the disqualification of his commercial
vehicle driving privileges, the Department noted that “[h]is class D [noncommercial] privileges
shall not be affected” by the year-long disqualification. Accordingly, a commercial driver’s
license is distinct from the driving privileges granted under it, and a driver may still “hold” that
license, despite being disqualified from exercising certain privileges.
       On the other hand, a person would no longer be a “holder of a license” if his license were
“cancelled” or “revoked.” I.C. §§ 49-104(1), 119(17). This is because both of these procedures
terminate a driver’s license and require a new driver’s license application to be submitted if the
driver seeks driving privileges following a termination. I.C. §§ 49-104(1), 119(17). When the
Department suspends, cancels, or revokes a driver’s license, the driver is required to surrender
his license to the Department, which would terminate the driver’s status as a holder of a license.
I.C. §§ 49-327, 322(2). However, when the Department disqualifies a driver’s commercial
driving privileges, there is no corresponding statutory requirement for the driver to surrender his
driver’s license. See I.C. § 49-335, 327. This demonstrates that the disqualification of privileges
does not impact one’s status as a holder of a license. Edwards was disqualified under Idaho Code
section 49-335, but remained a “holder of a license” because he was not required to surrender his
license to the Department.
       With the understanding that a license and its related privileges are legally distinct, the
Department also made it clear that its year-long disqualification only dealt with Edwards’
commercial driving privileges, not his commercial driver’s license. The Department wrote, “[t]he
disqualification of the driver’s commercial driving privileges is a consequence unique to
commercial drivers that resulted from his failure of the breath test . . . .” (Italics added.) The
Department also made it clear that Edwards could still maintain class D privileges through his
class A commercial driver’s license. As a result, Edwards did not lose his commercial driver’s
license, and he continued to be a “holder of a CDL” despite his year-long disqualification.
       Notwithstanding the       distinction   discussed   above,   Edwards    maintains      that   a
disqualification of his CDL privileges still effectively negated his status as a holder of a CDL.

                                                 7
Edwards first relies on the definition of “driver’s license” for this argument, noting that a
defining characteristic of a driver’s license is that it “authorizes the individual to operate a
motor vehicle or commercial motor vehicle on the highways . . . .” I.C. § 49-105(16). He
maintains that because he was not authorized by the Department to operate a commercial
motor vehicle on a highway due to the disqualification, that he necessarily could not have
held a commercial driver’s license. However, as discussed above, the loss of certain
privileges does not necessarily equate to the loss of a license. Edwards was able to maintain
certain class D driving privileges through his class A commercial driver’s license, despite his
year-long disqualification. Thus, he was still a holder of a class A commercial driver’s
license. Had he not been a holder of that license, he would have been afforded class D
driving privileges.
       Edwards next relies on a case from the Court of Appeals which stated, “if an
individual’s driving privileges are revoked, disqualified, or suspended, the individual’s
license is inherently invalid.” State v. Matalamaki, 139 Idaho 341, 344, 79 P.3d 162, 165 (Ct.
App. 2003) (italics added). However, this case is not controlling. First, Matalamaki was a
criminal matter involving a determination of whether driving with an invalid license, a
violation of Idaho Code section 49-301, was a lesser included offense of driving without
privileges under Idaho Code section 18-8001. See generally id. These two statutes are not at
issue here.
       More importantly, Matalamaki did not analyze a commercial driver’s license that
granted different levels of privileges. Accordingly, the Court of Appeals did not consider a
situation analogous to the one presented by this case, where certain privileges were
disqualified yet other privileges remained valid under the same license. Considering this, the
statement “if an individual’s driving privileges are revoked, disqualified, or suspended, the
individual’s license is inherently invalid” is overly broad under the circumstances of this
case. Therefore, Matalamaki is not instructive here, and we reject Edwards’ argument to the
contrary.
       In conclusion, Edwards was a holder of a CDL under Title 49 and therefore subject to
the lifetime disqualification under Idaho Code section 49-335(4) and 49 C.F.R. § 383.51.




                                               8
B. The fact that Edwards’ refusal to submit to an evidentiary test was later vacated is
   immaterial to whether the Department had sufficient evidence to disqualify
   Edwards’ commercial driving privileges.
       Edwards’ final argument is that the Department’s use of the “refusal conviction” dated
July 2, 2013, as the second major offense was in error because his refusal case was ultimately
vacated and thus did not amount to a “conviction.” Edwards correctly points out that his civil
suspension case regarding his refusal was subsequently vacated and dismissed. However,
because there was sufficient evidence to disqualify Edwards from holding a commercial driver’s
license without the vacated refusal, it is unnecessary to address this argument.
       Edwards fails to explain how, even if the “refusal conviction” were found inapplicable to
his lifetime disqualification, his two later DUI convictions would not satisfy the required second
major offense under Idaho Code section 49-335(1)(a). To recap the relevant facts: (1) Edwards
was driving and failed a breath alcohol test in Boundary County on April 25, 2012; (2) Edwards
was convicted of driving under the influence in Kootenai County on February 27, 2013; and (3)
Edwards was convicted of driving under the influence in Bonner County on December 5, 2013.
Any two of these three events could subject Edwards to a lifetime disqualification of his
commercial driver’s license. The fact that there was a fourth event, a refusal to undergo testing,
which was ultimately vacated is immaterial to the Department’s disqualification of Edwards’
privileges. Even assuming Edwards is correct regarding this issue, a conclusion we do not reach
because it is unnecessary, the lifetime disqualification would still stand based on these two later
DUI convictions; as a matter of fact, the Department noted a DUI conviction was the applicable
“second major offense” in its Notice of Lifetime Disqualification. There was sufficient evidence
available to the factfinder to conclude Edwards should be disqualified during his lifetime from
having commercial driving privileges.
C. No attorney fees will be awarded.
       Both parties failed to request attorney fees in their opening briefs. In his reply brief,
Edwards requests attorney fees pursuant to Idaho Code section 12-117. Requesting attorney fees
in a reply brief is not sufficient under I.A.R. 41, absent a sufficient reason for a later claim of
attorney fees. Moreover, Idaho Code section 12-117 allows attorney fees to the prevailing party.
Edwards is not the prevailing party. Therefore, no attorney fees will be awarded.




                                                 9
                                       IV. CONCLUSION
       In conclusion, the Department’s lifetime disqualification was neither arbitrary nor
capricious. It did not exceed the Department’s statutory authority and did not violate Title 49.
See I.C. § 67-5279(3). The district court properly affirmed the Department’s lifetime
disqualification of Edwards’ commercial driving privileges.
       The district court’s judgment is affirmed. No attorney fees are awarded; costs are
awarded to the Department.
       Chief Justice BURDICK, Justices BRODY, BEVAN and MOELLER CONCUR.




                                              10